Mb. Pbesiding Justice Goodwin delivered the opinion of the court. 2. Sales, § 356* — when evidence as to returning of car if unsatisfactory and refunding of payment is admissible. Evidence that on the delivery of a car, bought under a written contract which provided that if the car was not as represented the deposit would be returned, the agent delivering it to the purchaser said that if the car was not satisfactory it could be returned and the initial payment demanded by him thereon would be refunded is admissible, not to vary the contract but as showing that by receiving the car the purchaser did not admit that the car was satisfactory nor that the contract had been performed on the seller’s part. 3. Sales, § 356* — when evidence supports verdict. In an action to recover back the purchase price of an automobile, evidence held to support a verdict for plaintiff.